Appeal by the defendant from a judgment of the County Court, Suffolk County (Klein, J.), rendered November 12, 1997, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Because the defendant moved to withdraw his plea and vacate the judgment on the ground that this plea was not voluntary, he preserved the issue of the sufficiency of the plea allocution for appellate review (see, CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636; People v Porter, 268 AD2d 603). However, we find that the plea and waiver of appeal were knowingly, voluntarily, and intelligently made (see, People v Seaberg, 74 NY2d 1; People v Harris, 61 NY2d 9; People v Eschenberg, 275 AD2d 719).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Ritter, Santucci and Schmidt, JJ., concur.